Case 1:17-cv-00045-CMA-KLM Document 154 Filed 11/19/18 USDC Colorado Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 17-cv-00045-CMA-KLM

   STEPHANIE LOPEZ, individually,

          Plaintiff,

   v.

   CARL EDWARDS, individually, and
   CASPER TRAILER SALES, INC., a Colorado Corporation

          Defendants.


                       Response to Defendants’ Motion to Amend Judgment
                       Pursuant to Fed. R. Civ. P. 50(b) and 59(e) DOC# 149


          COMES NOW the Plaintiff Stephanie Lopez, by counsel, Donna Dell’Olio,

   Cornish & Dell’Olio, P. C. and opposes Defendants’ motion for judgment as a matter of

   law pursuant to Fed. R. Civ. P. 50(b) and motion to amend the judgment pursuant to

   Fed. R. Civ. P. 59 (e). Plaintiff opposes the motion for the following reasons.

   1. A Motion for a Judgment as a Matter of Law Based on Sufficiency of the
      Evidence is Waived When a Defendant fails to Raise the Issue Before the Case
      is Submitted to the Jury.

          Rule 50(a) requires that a motion for judgment as a matter of law “…be made

   any time before the case is submitted to the jury. The motion must specify the judgment

   sought and the law and facts that entitle the movant to the judgment.” Fed. R. Civ. P.

   50(a)(2). Attached to this Response as Exhibit 1 is a transcript of Ms. Nierenberg’s

   argument on Defendants’ Rule 50 (a) motion. At no time did Defendants raise the issue

   of the sufficiency of the evidence to support a judgment for the Plaintiff, or specifically


                                                 1
Case 1:17-cv-00045-CMA-KLM Document 154 Filed 11/19/18 USDC Colorado Page 2 of 5




   raise the issue of cash payment in lieu of a paycheck. Defendants Rule 50 (a) argument

   was focused on Defendants’ opinion that Ms. Lopez was not an employee. At no time

   did Defendants comply with Rule 50 (a)(2) which requires that the Rule 50(a) motion “

   …specify…the law and facts that entitle the movant to the judgment.” (emphasis

   added). Ms. Nierenberg never mentioned the argument which Defendants now make

   concerning receipt of cash by Ms. Lopez. Defendants now raise, pursuant to Rule 50

   (b), an argument which was not made before the case was submitted to the jury.

   Defendants’ error is fatal. Defendants cannot raise pursuant to Rule 50 (b) an issue

   which was not raised pursuant to Rule 50 (a).

         The Tenth Circuit Court of Appeals has explained:

         Moreover, this court has held that a party may only pursue a ground for
         relief in a postverdict Rule 50(b) motion if that same ground for relief was
         first asserted in a preverdict Rule 50(a) motion. Elm Ridge Expl. Co. v.
         Engle, 721 F.3d 1199, 1219 (10th Cir. 2013) ("[T]he precise subject matter
         of a party's Rule 50(a)motion . . . cannot be appealed unless that motion is
         renewed pursuant to Rule 50(b)." (alteration in original)); Marshall v.
         Columbia Lea Reg'l Hosp., 474 F.3d 733, 738-39 (10th Cir. 2007) ("The
         renewed motion under Rule 50(b) cannot assert grounds for relief not
         asserted in the original [Rule 50(a)] motion."). Thus, for this court to
         entertain a sufficiency-of-the-evidence challenge, St. Paul must have
         properly presented such a challenge to the district court first in a
         preverdict Rule 50(a) motion and then in a renewed Rule 50(b) motion
         following the verdict.

   Home Loan Inv. Co. v. St. Paul Mercury Ins. Co., 827 F.3d 1256, 1265-1266 (10th Cir.

   2016) 2016 U.S. App. LEXIS 12411, *20-23.

   2. There is Sufficient Evidence in the Record to Support the Jury’s Verdict.

         Moreover there is sufficient evidence in the record to support the judgment. The

   jury may have accepted Carl Edward’s testimony which was that he never paid



                                              2
Case 1:17-cv-00045-CMA-KLM Document 154 Filed 11/19/18 USDC Colorado Page 3 of 5




   Stephanie Lopez wages in cash. The jury may have credited his testimony on this

   point. The jury may have concluded that Stephanie Lopez was confused about what

   happened or Carl Edwards’ intent. The jury may have concluded, as Carl Edwards

   testified, that cash was not given in lieu of a paycheck. This interpretation of the

   evidence credits the testimony of both Edwards and Lopez and is as reasonable as any

   other interpretation of the evidence.

   3. Defendants’ Motion to Alter or Ament the Judgment Pursuant to Fed. R. Civ. P
      59(e) Must Be Denied.

          Defendants seek to avoid the consequence of their failure to raise the sufficiency

   of the evidence as required by Rule 50 (a) by raising the same argument pursuant to

   Rule 59(e). Defendants are apparently asking the Court to alter the judgment by

   vacating the judgment, without any legal authority for doing so, so as to avoid the

   statutory mandate of 29 U.S.C. § 216(b) (the court “shall, in addition to any judgment

   awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the

   defendant, and the costs of the action.”).

          Defendants are apparently asking the Court to disregard the Federal Rules of

   Civil Procedure and disregard the statute. Defendants are asking the Court to alter the

   judgment by vacating the judgment based on Defendants’ opinion that the consequence

   to the Defendants is unfair. The Court lacks legal authority to set aside a judgment

   where objection was not properly preserved at trial.

        Indeed, the Court has suggested on several occasions that federal appellate
        courts lack the power to set aside a verdict on sufficiency of the evidence
        grounds, absent a Rule 50-compliant challenge before the district court.
        See, e.g., id. at 405 (noting that courts of appeals are "powerless" to grant
        relief absent a properly filed Rule 50(b) motion); Ortiz v. Jordan, 562 U.S.


                                                 3
Case 1:17-cv-00045-CMA-KLM Document 154 Filed 11/19/18 USDC Colorado Page 4 of 5




        180, 189, 131 S. Ct. 884, 178 L. Ed. 2d 703 (2011) ("Absent [a Rule 50(b)]
        motion, we have repeatedly held, an appellate court is 'powerless' to review
        the sufficiency of the evidence after trial." (internal quotation marks
        omitted)); Johnson v. New York, N.H., & H.R. Co., 344 U.S. 48, 50, 73 S. Ct.
        125, 97 L. Ed. 77 (1952) ("[I]n the absence of a [Rule 50(b) motion] made in
        the trial court within ten days after reception of a verdict the rule forbids the
        trial judge or an appellate court to enter such a judgment."); Cone v. W. Va.
        Pulp & Paper Co., 330 U.S. 212, 218, 67 S. Ct. 752, 91 L. Ed. 849 (1947)
        ("In the absence of [a Rule 50(b)] motion, we think the appellate court was
        without power to direct the District Court to enter judgment contrary to the
        one it had permitted to stand.") (emphasis added).

   Home Loan Inv. Co. v. St. Paul Mercury Ins. Co., 827 F.3d 1256, 1266, 2016 U.S. App.

   LEXIS 12411, *20.

   Conclusion

          Defendants’ motion lacks merit and should be denied.

          Respectfully submitted this 19th day of November, 2018.

                                             CORNISH & DELL'OLIO, P.C.



                                             s/ Donna Dell’Olio
                                             Donna Dell’Olio, #10887
                                             Julie D. Yeagle, # 52247
                                             Cornish & Dell’Olio, P.C.
                                             431 N. Cascade Avenue, Ste. 1
                                             Colorado Springs, CO 80903
                                             TEL (719) 475-1204
                                             FAX (719) 475-1264
                                             Email: ddellolio@cornishanddellolio.com
                                                    jyeagle@cornishanddellolio.com
                                             Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 19th day of November, 2018, I electronically filed with
   the Clerk of Court using the CM/ECF system a true and correct copy of the foregoing



                                                4
Case 1:17-cv-00045-CMA-KLM Document 154 Filed 11/19/18 USDC Colorado Page 5 of 5




   Response to Defendants’ Motion to Amend Judgment Pursuant to Fed. R. Civ. P.
   50(B) and 59(E) DOC# 149 was sent by email:

   Brett Godfrey
   Lily Nierenberg
   GODFREY | JOHNSON, P.C.
   9557 S. Kingston Court
   Englewood, CO 80112
   Email: godfrey@gojolaw.com
   Email: nierenberg@gojolaw.com

   Stephanie Lopez
   Via hand delivery


                                      s/Esther Kumma Abramson
                                      Esther Kumma Abramson




                                         5
